Citation Nr: 0407281	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
fungal infection of the feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

H. Roberts, Senior Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The claimant will be 
notified if further action is required.


REMAND

In a October 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a hearing before a Member of 
the Board in Washington, DC.  The RO informed him, by a 
letter dated December 29, 2003, that his appeal was being 
transferred to the Board.  On February 20, 2004, the Board 
received his request that his hearing before the Board be 
scheduled at the Atlanta RO, rather than in Washington.  An 
appellant is entitled to a personal hearing before a Member 
of the Board where, as here, he expresses a desire to appear 
in person.  38 C.F.R. § 20.700 (2003).

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a Travel Board 
hearing at the RO in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


